Winkler, J.
It is argued, on behalf of the appellant, that there was “ no proof in the case that the offence for which he was convicted, was committed in DeWitt County, Texas, or at any place which would give the District Court of that county jurisdiction.” On the part of the State it is conceded that the statement of facts does not show that the venue was proved.
.The indictment charges the appellant with the murder of Bill Kinney, committed in DeWitt County. We have carefully examined the evidence as set out in the statement of facts, which counsel on both sides agree is a full statement of all the material facts in evidence upon the trial of the cause, and is approved by the judge who presided at the trial in the District Court; and, whilst several places are mentioned by the witnesses, it is nowhere stated that any one of the places named is within the county of DeWitt, or that the offence was committed at any place which this court can judicially know to be within the limits of that county.
Whilst courts take notice of the territorial extent of the jurisdiction and sovereignty exercised de facto by their own government, and of the local divisions of their country,—as, into States, provinces, counties, cities, towns, local parishes, or the like,—so far as political government is concerned or affected, and of the relative positions of such local divisions, but not of their precise boundaries, further than they may be disclosed in public statutes (1 Greenl. on Ev., sec. 6), still courts do not take notice that particular places are or are not in particular counties. Brunt v. Thompson, 2 Ad. & E. 789 (n. s. ), top page 913, referred to by Mr. Greenleaf as Bruce v. Thompson, in note 7 to sec. 6, vol. 1.
Because there is no proof that the offence for which the *386appellant was tried was committed in DeWitt County, the judgment must be reversed. The venue must be proved, else the testimony will not support a verdict of guilty. Bell v. The State, 1 Texas Ct. App. 81, and many other cases.
Other questions of interest are raised by the bill of exceptions set out in the transcript, and which have been argued by counsel for the appellant. Inasmuch, however, as these matters have not been discussed on behalf of the State, doubtless for the reason above stated, and because these questions are not likely to arise in the same form on another trial, we have not deemed it important to pass upon them now.
For the reasons hereinbefore stated, the judgment is reversed and the cause remanded.

Reversed and remanded.